Citation Nr: 0831923	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-05 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis, 
bilateral hip, bilateral ankle, bilateral foot, and left knee 
as secondary to the service-connected right knee disability.  

2.  Entitlement to service connection for thoracolumbar spine 
disorders.  

3.  Entitlement to a rating in excess of 30 percent for a 
right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1941 to March 1946 
and March 1948 to April 1951.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on the claim for an increased 
rating.  Service treatment records indicate that the veteran 
received a gunshot wound that resulted in a compound 
comminuted fracture of the lateral aspect of the tibia and 
the head of the fibula and a fracture of the shaft of the 
femur.  The veteran was granted service connection for 
residuals of gunshot wound, under the diagnostic codes for 
injuries to muscle groups XV and XI.  See March 1946 Rating 
Decision.  A September 1946 Rating Decision subsequently 
recharacterized the disability as malunion of femur with 
marked knee disability, including arthritis, and rated the 
disability at 30 percent under DC 5255.  The veteran's 
disability has since been rated at 30 percent, and he seeks a 
higher rating.  After reviewing the record, the Board notes 
that the evidence does not sufficiently indicate the extent 
of the veteran's right knee disability, particularly its 
impact on muscle groups XI and XV, the right ankle, and the 
right hip.  Consequently, the Board finds that a VA 
examination is needed before the claim can be adjudicated.  
See 38 U.S.C.A. § 5103A(d).  

Further development is also needed on the claim of service 
connection for arthritis of the bilateral foot, ankle, and 
hip and the left knee.  Initially, the Board notes that the 
RO treated this issue as a request to reopen (and denied 
accordingly for lack of new and material evidence), but this 
issue has not been previously adjudicated.  While the RO 
previously denied a claim of service connection for arthritis 
of the bilateral foot, ankle, and hip and the left knee in a 
January 2005 rating decision, the rating decision did not 
address whether service connection was warranted on a 
secondary basis; the decision solely considered whether 
service connection was warranted on a direct basis.  On 
remand, the AMC must adjudicate the claim under the secondary 
theory of entitlement.  

Additionally, based on the severity of the veteran's right 
knee disability, to include the evidence of an almost 2 inch 
discrepancy in the length of his legs, the Board finds that a 
VA examination should be conducted and an opinion obtained to 
determine if the veteran's multiple site arthritis is 
secondary to the service-connected right knee disability, to 
include as secondary to an altered gait.  See 38 U.S.C.A. § 
5103A(d).  

Finally, further development is also needed on the claim of 
service connection for a thoracolumbar spine disorders.  The 
evidence indicates that the veteran has a compression 
fracture at T12 and degenerative osteoarthritis of the lumbar 
spine.  The Board notes that in February 2007 a VA 
examination was conducted, and the examiner was requested to 
supply an opinion as to whether the veteran's back 
abnormality is related to his service-connected right knee 
disability.  The examiner misinterpreted the request as a 
request for an opinion as to the relationship between a 
malaligned spine and lumbar osteoarthritis, however; no 
opinion was provided as to the existence of a relationship 
between the right knee disability and the thoracolumbar spine 
disorders.  Based on the severity of the veteran's right knee 
disability, the Board finds that the claim should be remanded 
for another opinion as to whether there is a relationship 
between the veteran's right knee disability and his 
thoracolumbar spine disorders.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. The AMC should schedule the veteran 
for an examination to determine the 
extent of the veteran's right knee 
disability.  The examiner is requested to 
specifically discuss whether there is 
residual muscle injury or functional 
impairment of the right ankle or hip from 
the gunshot wound.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished, and the examiner is 
requested to report complaints and 
clinical findings in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.  The AMC should schedule the veteran 
for an orthopedic examination to 
determine the nature and etiology of 
disorders of the bilateral foot, ankle, 
and hip, the left knee, and the 
thoracolumbar spine.  For the diagnosed 
disorders, the examiner should also state 
whether it is at least as likely as not 
(a 50 percent or greater degree of 
probability) that the disorder was caused 
or aggravated by the service connected 
right knee disability, to include altered 
gait caused by the right knee disability.  
A complete rationale should be provided 
for all opinions expressed.  The claims 
folder should be reviewed in making these 
determinations.  

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

